FUEL CELL SYSTEM AND LIQUID WATER AMOUNT' ESTIMATING'METHOD
DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statements (IDS) submitted on June 17, 2019 and January 6 and October 9, 2020 are being considered by the examiner.

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-4 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject 
Claim 1 recites “… estimates an amount of liquid water among the discharged water, based on an amount of current …, an amount of air …, a temperature of the air, a relative humidity of the air, a temperature of exhaust ..., and a pressure of the exhaust”.  This limitation fails to identify any actual amounts, relative humidity, temperature and pressure, upon which to base the claimed “estimates”. As such, it is unclear how to “base” and the estimation is undefined and arbitrary. This is indefinite because one cannot clearly identify the metes and bounds of the claimed invention. Claims 2-4 are also rejected because they depend from claim 1.
The above issue also applies to claim 4.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed 

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1 and 4 are rejected under 35 U.S.C. 103 as being unpatentable over Yoshizawa et al. (US 20030003334 A1, hereafter Yoshizawa), or in the alternative, in view of Orihashi et al. (US 20090155651 A1, hereafter Orihashi).
Regarding claim 1, Yoshizawa teaches a fuel cell system (at least, Title and Abstract) comprising:
a fuel cell stack (“F/C”, in Figs. 1 and 19, for example) at which generation of electricity is carried out by chemical reaction of hydrogen and oxygen ([0003], [0044]), and from which water and exhaust are discharged (See, e.g., [0012], [0066]-[0067], [0115], [0155] and Figs.); and
a liquid water mount estimation section (“collection amount predicting section 5”) that estimates (See, at least, [0056]-[0067]) an amount of liquid water among the discharged water (“Wrcyc”, [0056]-[0064]), based on an amount of current that is generated by the fuel cell stack (“output electric power”, [0064]), an amount of air that is supplied to the fuel cell stack (“Aq”, [0064]), a temperature of the air (“Ati”, [0064]), a relative humidity of the air (consistent with mi”, [0064]), a temperature of exhaust that is discharged from the fuel cell stack (“Ato”, [0064]).
Even though Yoshizawa does not appear to expressly teach a pressure of the exhaust contributes to the estimation of the amount of liquid water, one of ordinary skill in the art would readily appreciate that the pressure of the exhaust would play a role in estimating the said amount, according to the ideal gas equation (PV=nRT). Alternatively, Orihashi discloses that a pressure of the exhaust contributes to the estimation of a liquid water amount exhausted ([0011]-[0012], [0046]-[0047]). It would have been obvious to one of ordinary skill in the art to have used the pressure of the exhaust as one of parameters to estimate the liquid water amount, as taught by Orihashi, since the use of known technique to improve similar devices (methods, or products) in the same way would be prima facie obvious (MPEP § 2143).
Regarding claim 4, Yoshizawa teaches a liquid water amount estimating method that is applied to a fuel cell system (at least, Title and Abstract) including a fuel cell stack (“F/C”, Fig. 1) at which generation of electricity is carried out by chemical reaction of hydrogen and oxygen ([0003], [0044]), and from which water and exhaust are discharged (See, e.g., [0012], [0066]-[0067], [0115], [0155] and Figs.), the method comprising:
estimating (See “collection amount predicting section 5”, and at least, [0056]-[0067]) an amount of liquid water among the discharged water (“Wrcyc”, [0056]-[0064]), based on an amount of current that is generated by the fuel cell stack (“output electric power”, [0064]), an amount of air that is supplied to the fuel cell stack (“Aq”, [0064]), a temperature of the air (“Ati”, [0064]), a relative humidity of the air (consistent with moisture “Ami”, [0064]), a temperature of exhaust that is discharged from the fuel cell stack (“Ato”, [0064]).
.
Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Yoshizawa as applied to claim 1 above, and further in view of Ogawa et al. (US 20130149628 A1, hereafter Ogawa).
Regarding claim 2, Yoshizawa teaches the fuel system of claim 1, and further teaches comprising a water storage tank (e.g., 28 in Fig. 19) that stores the liquid water that has been discharged from the fuel cell stack.
Yoshizawa is silent to a valve as instantly claimed. However, in the same field of endeavor, Ogawa teaches a drain valve (66) is arranged downstream side of a gas/liquid separator (62) in the drain piping (65) and is to be opened and closed by a controller (20), which closes the drain valve during operation of the fuel cell system (100) and opens the drain valve at predetermined drainage timings and at emission timings of inert gases included in the anode off-gas ([0116]-[0119], Fig. 1). It would have been obvious to one of ordinary skill in the art, before the effective filing date of the instant invention, to have arranged a drain valve in the drain pipe of Yoshizawa that connects the fuel cell stack and the water storage tank, as taught 
The recitation “the greater the amount of liquid water estimated by the liquid water amount estimation section, the larger the valve control section makes the degree of opening of the valve, and the smaller the amount of liquid water estimated by the liquid water amount estimation section, the smaller the valve control section makes the degree of opening of the valve” represents a manner in which the valve is intended to be employed. However, it has been held that a recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus satisfying the claimed structural limitations. Ex parte Masham, 2 USPQ2d 1647 (1987). “Expressions relating the apparatus to contents thereof and to an intended operation are of no significance in determining patentability of the apparatus claim.” Ex parte Thibault, 164 USPQ 666, 667 (Bd. App. 1969). In addition, one of ordinary skill in the art would appreciate that the above recitation can be readily realized by the system controller of Yoshizawa.
Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Yoshizawa as applied to claim 2 above, and further in view of Matsuura et al. (US 20100279191 A1, hereafter Matsuura).
Regarding claim 3, Yoshizawa teaches the fuel system of claim 2, but is silent to a jetting section as instantly claimed. However, in the same field of endeavor, Matsuura discloses the water contained in a water tank (50) of a fuel cell system (18) can be atomized and discharged prima facie obvious (MPEP § 2143). The outlet port reads on the jetting section as claimed, which can jets the liquid water, which is stored in the water storage tank, out to a heat exchanger of a vehicle. Additionally, the recitation “… jets the liquid water, …, out to a heat exchanger of a vehicle” represents a manner in which the jetting section is intended to be employed. However, it has been held that a recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus satisfying the claimed structural limitations. Ex parte Masham, 2 USPQ2d 1647 (1987). “Expressions relating the apparatus to contents thereof and to an intended operation are of no significance in determining patentability of the apparatus claim.” Ex parte Thibault, 164 USPQ 666, 667 (Bd. App. 1969).

Correspondence
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ZHONGQING WEI whose telephone number is (571)272-4809.  The examiner can normally be reached on Mon - Fri 9:30 - 6:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Barbara Gilliam can be reached on (571)272-1330.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.